Citation Nr: 0738541	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-28 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for herpes zoster. 

2.  Entitlement to an effective date earlier than October 28, 
2004, for the grant of service connection for herpes zoster.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  A rating 
decision of March 2005, granted the veteran's claim of 
entitlement to service connection of herpes zoster effective 
November 19, 2004.  A rating decision of May 2005 changed the 
effective date of this grant to October 28, 2004.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for herpes zoster being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
herpes zoster was received by VA on October 28, 2004, in a VA 
treatment note.

2.  A claim of service connection for herpes zoster was 
denied in rating decisions dated in January 1955 and February 
1996 and those rating decisions that were never appealed.





CONCLUSIONS OF LAW

1.  The unappealed December 1954 and February 1996 RO 
decisions, which denied entitlement to service connection for 
herpes zoster, are final.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for an effective date earlier than October 
28, 2004, for the award of service connection for herpes 
zoster have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in December 2004.  This letter 
also informed the veteran of the information and evidence 
necessary to substantiate a claim of service connection.

In a recent decision, the Court of Appeals for Veteran's 
Claims (Court) held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The Court 
further held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, a claim for service connection has been 
more than substantiated-it has been proven, thereby 
rendering section 5013(a) notice no longer required.  The 
Court further explained that after a claim for service 
connection is proven, that VA is required to issue a 
Statement of the Case (SOC) under 38 U.S.C.A. § 7105(d)(1) 
that is complete enough to allow an appellant to present 
argument to the Board regarding any disagreement with the RO 
decision on any element of the claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In the present case, the mandates of Dingess have been 
satisfied.  Following issuance of the rating decision 
currently on appeal, the veteran expressed disagreement with 
the effective date of the grant of his claim of entitlement 
to service connection for herpes zoster.  Thereafter, in July 
2005, VA provided the appellant with a SOC that explained how 
VA determines effective dates, which allowed him to present 
arguments regarding his disagreement with the determined 
effective date.  Accordingly, VA has complied with applicable 
law in this regard.  Id. 

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.  In this 
case, this has been fulfilled by the aforementioned December 
2004 letter, which generally advised the veteran to provide 
the RO with any evidence that might support his claims.

VA is also required to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2007).  The RO has obtained all 
of the veteran's available service medical records and VA 
medical records.  The veteran has not indicated the presence 
of any other outstanding relevant records or requested VA's 
assistance in obtaining any other evidence.  He has been 
provided a medical examination in furtherance of 
substantiating his claims. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Analysis

The veteran contends that he is entitled to an earlier 
effective date for the award of service connection for herpes 
zoster.  He first filed a claim of service connection for 
herpes zoster in December 1954, which resulted in a denial in 
an unappealed January 1955 rating decision.  He once again 
filed for service connection of herpes zoster in June 1995, 
which resulted in a February 1996 denial on the grounds that 
he had not submitted new and material evidence to reopen the 
claim; likewise, the veteran never appealed this rating 
decision.  He has specifically requested that VA explain why 
he has now been granted service connection for this 
disability, but was denied the two previous times.  

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As 
outlined above, the veteran failed to file a notice of 
disagreement to the January 1955 and February 1996 denials, 
thus rendering them final.  

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.  An effective date from the day following the 
date of separation from service is authorized only if the 
claim is received within one year of separation from service.  
38 C.F.R. § 3.400(b)(2) (2007).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2007).  A previous determination which is 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a). 

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits, if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a) 
(2007).

In this case, the evidence shows that the veteran's original 
claim of service connection for herpes zoster was received at 
the RO on October 28, 2004, through a VA treatment note in 
which the veteran expressed his desire to reopen his claim of 
entitlement to service connection for herpes zoster.  Id.  
Obviously, this claim was received well after the veteran's 
separation from service in November 1954.  Accordingly, there 
is no legal basis for an effective date earlier than October 
28, 2004, for the award of service connection for a herpes 
zoster on this basis.  Likewise, because the January 1955 and 
February 1996 denials became final and his claim of 
entitlement to service connection for herpes zoster was only 
reopened pursuant to the claim received by VA in the 
aforementioned October 28, 2004, treatment note, this is the 
earliest effective date that can possibly be assigned.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2007).  Moreover, 
absent an allegation and finding of clear and unmistakable 
error in the final rating decisions (the presence of which 
has not been alleged) an earlier effective cannot be 
assigned.  38 C.F.R. § 3.105(a).  Accordingly, for these 
reasons, the claim must be denied.


ORDER

Entitlement to an effective date earlier than October 28, 
2004, for the grant of service connection for herpes zoster 
is denied.  


REMAND

There is no diagnostic code provided for in the regulations 
that addresses evaluation of herpes zoster.  When an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous. Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings, nor will 
ratings assigned to organic disease and injuries be assigned 
by analogy to conditions of functional origin.  See 38 C.F.R. 
§ 4.20.

At his hearing, the veteran testified that he was currently 
receiving medication to treat his herpes zoster at the 
Modesto VA Outpatient Clinic.  VA treatment records dated 
through December 2004 are included in the claims folder.  The 
RO should obtain current medical records.  

The RO has evaluated the residuals of the veteran's herpes 
zoster under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007), 
which provides for evaluation of dermatitis or eczema.  Of 
record is a June 2005 VA examination that shows that the 
residuals of the veteran's herpes zoster are manifested by 
post herpetic neuralgia, not any scars, rash or other skin 
deformity.  Accordingly, the Board finds that the veteran's 
condition is most analogous to a neurological condition and 
would be best evaluated under the diagnostic codes found in 
38 C.F.R. § 4.124a (2007).  The RO has not, however, 
addressed these regulations.  Moreover, the Board finds that 
a neurological examination is necessary to proceed with 
evaluation because the June 2005 VA examination is not 
specific enough regarding the neurological manifestations of 
the veteran's post-herpetic neuralgia.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain records of the 
veteran's treatment from December 2004 
to the present at the Modesto VA 
Outpatient Clinic.

2.  The veteran should be afforded a VA 
neurologic examination to address the 
extent and severity of his post-herpetic 
neuralgia.  The claims folder should be 
made available to the examiner for review 
in conjunction the examination.  The 
examiner is asked to identify the nerves 
and nerve groups affected by the 
veteran's post-herpetic neuralgia.  

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the claims currently on 
appeal.  If the determination of the 
claims remains unfavorable to the 
veteran, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran an appropriate period 
of time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


